t c no united_states tax_court ocmulgee fields inc petitioner v commissioner of internal revenue respondent docket no filed date p transferred appreciated real_property to a qualified_intermediary which sold the property and used the proceeds to purchase from a person related to p like-kind_property which it transferred to p held p has failed to prove the absence of a principal purpose of federal_income_tax avoidance p’s exchange with the qualified_intermediary is part of a transaction structured to avoid the purposes of sec_1031 i r c governing like-kind_exchanges between related_persons and under sec_1031 i r c the nonrecognition provisions of sec_1031 i r c do not apply to the exchange david d aughtry and david w siegel for petitioner vicki j hyche and clinton m fried for respondent halpern judge by notice_of_deficiency the notice respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for its taxable_year ended date taxable_year and an accuracy-related_penalty of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for taxable_year and all rule references are to the tax_court rules_of_practice and procedure the deficiency determination is the result of respondent’s adjustment requiring that petitioner recognize the gain it realized on the following transaction petitioner transferred appreciated real_property to a qualified_intermediary qualified_intermediary an unrelated third party purchased the property from the qualified_intermediary for cash a person related to petitioner sold like-kind_property to the qualified_intermediary for cash the qualified_intermediary transferred the like-kind_property to petitioner and petitioner realized a gain on the exchange petitioner claims that its exchange is a nontaxable_exchange under the so- called like-kind_exchange rules found in sec_1031 respondent claims that sec_1031 requires recognition because petitioner structured the transaction to avoid the purposes of the rules for exchanges between related_persons respondent concedes that but for the application of sec_1031 petitioner’s exchange with the qualified_intermediary qualifies for nonrecognition treatment under sec_1031 because we agree with respondent we deny petitioner nonrecognition under sec_1031 we do not sustain respondent’s determination of an accuracy-related_penalty findings_of_fact some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference petitioner is a corporation organized in the state of georgia at the time it filed the petition its principal_place_of_business was in macon georgia macon petitioner petitioner was organized in by charles h jones charles jones petitioner develops owns and manages real_estate located primarily in middle georgia an area including macon during taxable_year petitioner’s principal shareholders were charles jones his sons dwight c and c jefferson dwight jones and jeff jones respectively and jones family_partnership which was owned one-third each by charles jones dwight jones and jeff jones during taxable_year dwight jones was president of petitioner during taxable_year charles jones his sons and their related entities were among the largest owners of commercial property including shopping centers and office buildings in middle georgia at the beginning of taxable_year petitioner’s real properties included the wesleyan station shopping center wesleyan station and part of the rivergate shopping center rivergate both in macon the term barnes noble corner is the term petitioner uses which we shall adopt to describe three parcels of real_property in rivergate petitioner had owned the barnes noble corner before selling it in to treaty fields l l c treaty fields at the time of that sale the barnes noble corner was undeveloped real_property petitioner sold it so that the benefit of developing it would accrue to treaty fields treaty fields treaty fields is a georgia limited_liability_company that dwight jones organized in at all times here pertinent it was owned by dwight jones and charles jones the mceachern agreement during the spring of dwight jones met scott wilson mr wilson a licensed real_estate broker mr wilson told dwight jones that he was looking for income-producing commercial real_estate he asked him whether petitioner had any for sale they discussed wesleyan station although petitioner had not listed wesleyan station for sale or otherwise marketed it petitioner agreed to sell it on date petitioner entered into an agreement the mceachern agreement for the sale of wesleyan station to two testamentary trusts under the will of john mceachern and to mr wilson the son-in-law of john mceachern among other things the mceachern agreement provides the purchase_price would be dollar_figure the closing would take place on or before date petitioner intended to conduct the transaction as part of an exchange of property qualifying for nonrecognition to petitioner under sec_1031 and in light of petitioner could assign its interest in the agreement to a qualified_intermediary petitioner’s search for replacement_property raymond pippin mr pippin is a certified_public_accountant c p a and a member of the macon accounting firm mcnair mclemore middlebrooks co l l p mcnair mcnair is the largest accounting firm in the macon area and it has as clients more real_estate developers than any other accounting firm in macon mr pippin services more of those clients including petitioner than anyone else at mcnair even before petitioner entered into the mceachern agreement dwight jones had asked mr pippin whether he was aware of any income-producing commercial real_property in the macon area that could be acquired to replace wesleyan station petitioner’s requirements for replacement_property were that it be income-producing commercial real_property in middle georgia worth more than dollar_figure million mr pippin indicated that he was not aware of any such property and dwight jones asked him to keep his eyes open dwight jones also asked petitioner’s real_estate lawyer and two commercial real_estate brokers to help him find suitable replacement_property in addition mr wilson also a broker offered to help petitioner find replacement_property as stated the deadline for closing the mceachern agreement was date before that date petitioner had considered and rejected for various reasons at least six possible replacement properties presented by brokers as the date approached dwight jones considered the possibility of petitioner’s reacquiring the barnes noble corner as replacement_property on date petitioner engaged security bank of bibb county macon georgia security bank as a qualified_intermediary on that date it assigned its rights to sell wesleyan station to security bank on date security bank as a qualified_intermediary for petitioner sold wesleyan station as called for in the mceachern agreement petitioner’s receipt of the barnes noble corner petitioner settled on the barnes noble corner as appropriate replacement_property on date petitioner and treaty fields entered into a contract of purchase with respect to that property petitioner subsequently transferred its rights under that contract to security bank and petitioner received the barnes noble corner on date treaty fields filed a form_1065 u s return of partnership income for reporting the disposition of the barnes noble corner as a taxable sale it reported that the amount_realized on the sale was dollar_figure its adjusted_basis in the property sold was dollar_figure and it realized a gain of dollar_figure petitioner’s taxable_year federal_income_tax return for taxable_year petitioner filed form_1120 u s_corporation income_tax return petitioner’s form_1120 petitioner reported the disposition of wesleyan station as a like-kind_exchange on an attached form_8824 like-kind_exchanges it reported that the amount_realized on the exchange was dollar_figure its adjusted_basis in the property exchanged and its expenses related to the exchange were dollar_figure and it realized a gain of dollar_figure it reported that its basis in the property received the barnes noble corner was dollar_figure and under the heading of part ii related_party exchange information it identified treaty fields as the related_party it also reported on another form installment_sale income of dollar_figure resulting from the acceleration of payments due petitioner from treaty we recognize that dollar_figure differs from both the purchase_price of dollar_figure stated in the mceachern agreement and the dollar_figure reported as realized by petitioner on its form_1120 see infra those discrepancies do not bother the parties and therefore do not bother us fields on account of petitioner’s previous sale of the barnes noble corner to treaty fields mr pippin prepared petitioner’s form_1120 including form_8824 charles jones and dwight jones had great confidence in mr pippin they had relied on him and his firm for tax_advice for many years they relied on him to prepare properly petitioner’s form_1120 respondent’s determination respondent’s determination_of_a_deficiency is principally based on his adjustment increasing petitioner’s gross_income by dollar_figure on account of its exchange with security bank of wesleyan station for the barnes noble corner respondent explained his adjustment in an attachment to the notice as follows y ou have not established that you have met all of the requirements of sec_1031 for nonrecognition of that gain i introduction opinion we shall first address the deficiency in tax and then address the accuracy-related_penalty ii the deficiency in tax a introduction petitioner reported on its form_1120 that it realized a gain of dollar_figure on its exchange of one parcel of real_property wesleyan station for three others the barnes noble corner the only question we must answer is whether the exchange fails to qualify for nonrecognition treatment under sec_1031 on account of the special rules applicable to exchanges between related_persons found in sec_1031 we shall describe the relevant provisions of sec_1031 and the accompanying regulations set forth the parties’ arguments settle two questions with respect to proof and make our analysis as stated we conclude that petitioner does not qualify for nonrecognition under sec_1031 b sec_1031 sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of a like_kind that is to be held either for productive use in a trade_or_business or for investment under sec_1031 the basis_of_property acquired in a sec_1031 exchange is the same as the basis of the property exchanged decreased by any money the taxpayer receives and increased by any gain the taxpayer recognizes sec_1031 and the regulations thereunder allow for deferred exchanges of property under sec_1031 and sec_1_1031_k_-1 income_tax regs however the property a taxpayer receives in the exchange replacement_property must be identified within days of the transfer of the property relinquished in the exchange relinquished_property and received by the earlier of days after the transfer of the relinquished_property or the due_date including extensions of the transferor’s tax_return for the taxable_year in which the relinquished_property is transferred sec_1_1031_k_-1 income_tax regs allows a taxpayer to use a qualified_intermediary to facilitate a like-kind_exchange the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 sec_1_1031_k_-1 income_tax regs in the case of a transfer of relinquished_property involving a qualified_intermediary the taxpayer’s transfer of relinquished_property to a qualified_intermediary and subsequent receipt of like-kind replacement_property from the qualified_intermediary is treated as an exchange with the qualified_intermediary id sec_1031 provides special rules for property exchanged between related_persons in pertinent part it provides as follows sec_1031 special rules for exchanges between related_persons -- in general --if- a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under this section with respect to the exchange of such property determined without regard to this subsection and c before the date years after the date of the last transfer which was part of such exchange-- i the related_person disposes of such property or ii the taxpayer disposes of the property received in the exchange from the related_person which was of like_kind to the property transferred by the taxpayer there shall be no nonrecognition_of_gain_or_loss under this section to the taxpayer with respect to such exchange certain dispositions not taken into account -- for purposes of paragraph c there shall not be taken into account any disposition-- c with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax treatment of certain transactions -- this section shall not apply to any exchange which is part of a transaction or series of transactions structured to avoid the purposes of this subsection c arguments of the partie sec_1 petitioner’s arguments petitioner’s argument with respect to sec_1031 is straightforward on or before the date it entered into the mceachern agreement petitioner formed a plan to replace wesleyan station with property from an unrelated_person only when its search for appropriate property owned by an unrelated_person proved unfruitful and the deadline to close under the mceachern agreement approached did petitioner consider replacing wesleyan station with the barnes noble corner it chose to do so for business reasons to reunite its ownership of the barnes noble corner with its ownership of the rest of rivergate and in the face of advice from its accountant and tax adviser mr pippin that the decision would result in higher taxes therefore concludes petitioner it lacked intent to avoid the provisions of sec_1031 petitioner also argues that respondent bears the burden_of_proof respondent’s arguments respondent’s argument with respect to sec_1031 is equally straightforward the facts in this case are similar to those in 124_tc_45 a case involving the sec_1031 rules applicable to exchanges between related_persons in that case we found that a qualified_intermediary was interposed in an attempt to circumvent the limitation in sec_1031 that would have applied to an exchange directly between related_persons and the taxpayer failed to show that tax_avoidance was not one of the principal purposes of the transactions we concluded that the transactions were structured to avoid the purposes of sec_1031 and consequently pursuant to sec_1031 the taxpayer was not entitled to nonrecognition under sec_1031 respondent argues for the same result here respondent denies that he bears the burden_of_proof d questions relating to proof burden_of_proof the parties argue over who bears the burden_of_proof particularly with respect to petitioner’s eligibility for the non-tax-avoidance exception found in sec_1031 petitioner argues that respondent bears the burden for three reasons first petitioner argues that respondent bears the burden_of_proof because his explanation of his adjustment increasing petitioner’s gross_income viz you have not established that you have met all of the requirements of sec_1031 for nonrecognition is inadequate because it contains no affirmative factual determination that could be presumptively correct petitioner’s argument is misguided there is no requirement that a notice_of_deficiency that adequately informs the taxpayer of the basis for the deficiency contain a factual determination often particularly with respect to deductions we have said a taxpayer bears the burden_of_proof and respondent’s determinations are entitled to a presumption of correctness e g shafrir v commissioner tcmemo_2008_280 emphasis added that does not require that the commissioner lay out the factual predicate for his determination the determination referred to is the commissioner’s deficiency determination not any underlying factual determination see sec_6212 if the secretary determines that there is a deficiency sec_7522 requires that the notice describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice the final sentence of sec_7522 provides an inadequate description under the preceding quoted sentence shall not invalidate such notice respondent’s explanation of his deficiency determination informed petitioner that it was required to recognize gain because it had not established that it had satisfied the sec_1031 special rules applicable to like- kind exchanges between related parties in that respect 112_tc_183 is distinguishable the notice was adequate in all respects and there is nothing about respondent’s explanation of his adjustment that bears on who bears the burden_of_proof second petitioner argues that respondent bears the burden_of_proof because the ‘failure-to-establish’ non-assertion is arbitrary and capricious purportedly because respondent failed to consider intent we believe that petitioner’s second argument is directed to the sec_1031 requirement that the taxpayer establish the absence of a principal purpose of tax_avoidance we do so because in its reply brief under the heading burden_of_proof petitioner incorporates a portion of its pretrial memorandum in which it states in particular nowhere does the notice contain the sec_1031 statutorily-mandated determination as to the presence or absence of a principal purpose of tax_avoidance as established in the immediately preceding paragraph the notice is sufficient moreover as discussed infra in section ii e b of this report the evidence establishes that because of a deemed exchange basis shift and sale of wesleyan station by treaty fields petitioner and treaty fields avoided approximately dollar_figure million of gain recognition respondent makes clear in his pretrial memorandum his assumption that the deemed exchange and sale had as a principal purpose federal_income_tax avoidance we find that assumption neither arbitrary nor capricious petitioner has failed to convince us with its second argument that respondent bears the burden of proving that petitioner had a principal purpose of tax_avoidance finally petitioner argues that respondent bears the burden_of_proof under sec_7491 in pertinent part rule a provides as a general_rule the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner see sec_7491 rule a credible_evidence is evidence that after critical analysis a court would find constituted a sufficient basis for a decision on the issue in favor of the taxpayer if no contrary evidence were submitted 122_tc_143 bernardo v commissioner tcmemo_2004_199 n petitioner’s argument fails because for the reasons discussed infra in section ii e b of this report petitioner has not introduced credible_evidence of the absence of a principal purpose of tax_avoidance it follows that petitioner retains the burden of proving the absence of that prohibited purpose a burden that because of the absence of credible_evidence on that issue petitioner cannot sustain see bernardo v commissioner supra n see also see the discussion infra in sec ii d of this report as to what would constitute credible_evidence in this case 535_f3d_1221 10th cir citing bernardo affg tcmemo_2006_174 therefore our discussion of that issue may be viewed as setting forth the basis for our determination that petitioner has failed to introduce credible_evidence and carry its burden_of_proof see bernardo v commissioner supra see also rendall v commissioner supra pincite measure of persuasion to satisfy the non-tax-avoidance exception found in sec_1031 the secretary must be satisfied as to the absence of a principal purpose of federal_income_tax avoidance respondent acknowledges that the secretary’s discretion is not limitless he argues that nevertheless the measure of persuasion that petitioner must satisfy to show that the secretary abused his discretion is great and to satisfy that measure petitioner must show by substantial evidence the absence of the prohibited purpose petitioner argues for a strong_proof measure in teruya bros ltd subs v commissioner t c pincite n we stated that although we have applied a strong_proof measure in other contexts involving language similar to the satisfaction of the secretary language in sec_1031 because the measure made no difference to the outcome of the case we would not apply a more than usual measure of persuasion here the measure of persuasion also makes no difference petitioner cannot satisfy the usual measure of persuasion required to prove a fact in this court viz a preponderance_of_the_evidence see 109_tc_463 affd 192_f3d_844 9th cir e analysi sec_1 avoiding the purposes of the rules governing exchanges between related parties petitioner is denied nonrecognition treatment on its exchange of wesleyan station with security bank for the barnes noble corner if the exchange was part of a transaction or series of transactions structured to avoid the purposes of the rules found in sec_1031 governing exchanges between related_persons see sec_1031 we begin by considering the history of those rules and our interpretation of them in teruya bros replacement_property acquired in a like-kind_exchange generally takes the basis of the property relinquished see sec_1031 in effect the basis of the relinquished_property shifts to the replacement_property in the absence of the general_rule of sec_1031 a taxpayer anticipating the sale of low basis property might be tempted to exchange the low basis property for high basis property owned by a related_person with the related_person then selling the property received in the exchange at a reduced gain or possibly a loss because of the shift to that property of his high basis in the property he relinquished see teruya bros ltd subs v commissioner supra pincite in teruya bros we said this about the history of sec_1031 congress concluded that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect ‘cashed out’ of the investment and the original exchange should not be accorded nonrecognition treatment id pincite certain quotation marks and citation omitted we explained sec_1031 as reflecting congress’s concern that related_persons not be able to circumvent the purposes of sec_1031 by interposing an exchange with an unrelated third party id the essential facts of teruya bros are as follows the taxpayer negotiated the sale of relatively low basis real_property to an unrelated_person in anticipation of the sale the taxpayer arranged to purchase relatively high basis replacement_property from a related_person to carry out the transaction the taxpayer arranged for a qualified_intermediary to acquire the property the taxpayer had agreed to sell and to sell it to the unrelated_person to use the proceeds to purchase the replacement_property from the related_person and then to transfer that replacement_property to the taxpayer or if the property he receives is received in an exchange not qualifying for nonrecognition treatment at his tax cost for that property see sec_1012 phila park amusement co v united_states ct_cl 126_fsupp_184 in teruya bros ltd subs v commissioner supra pincite we concluded that the described transaction was economically equivalent to a direct exchange of properties between the taxpayer and the related_person followed by the related person’s sale of the property it received to an unrelated third party we stated that the interposition of a qualified_intermediary in the transactions could not obscure the end result id because the deemed exchange and sale was described in sec_1031 we then looked to see whether avoidance of federal_income_tax was one of the principal purposes of the deemed exchange id pincite we did so because we had concluded that the non-tax-avoidance exception of sec_1031 is subsumed within the purposes of sec_1031 and any inquiry into whether a transaction is structured to avoid the purposes of sec_1031 should take this exception into consideration id pincite we rejected the taxpayer’s argument that it met the requirements of the exception we restated our observation the economic_substance of the transactions remains that the investments in the relinquished properties were cashed out immediately and the related_person ended up with the cash proceeds id pincite we detailed the tax savings to the taxpayer and the related_person resulting from the redirection of the proceeds from the sale of the relinquished_property to the related_person id we concluded that the taxpayer had failed to prove that tax_avoidance was not one of the principal purposes of the two transactions and the taxpayer had interposed the qualified_intermediary to avoid the tax consequences of an economically equivalent direct exchange with the related_person id pincite non-tax-avoidance exception a introduction the transaction at bar is similar to the transaction in teruya bros petitioner exchanged wesleyan station with a third party security bank a qualified_intermediary for replacement_property the barnes noble corner formerly owned by a related_person treaty fields between the two legs of that exchange security bank sold wesleyan station to an unrelated third party and used the proceeds to acquire the replacement_property from treaty fields petitioner does not dispute that within the meaning of sec_1031 treaty fields is a related_person to determine whether petitioner’s exchange with security bank was part of a transaction or series of transactions structured to avoid the purposes of sec_1031 we must disregard that exchange and consider how petitioner would have fared had it instead exchanged wesleyan station with treaty fields for the barnes noble corner and had treaty fields then sold wesleyan station we must determine whether assuming those hypothetical facts petitioner has shown the absence of a principal purpose of federal_income_tax avoidance b application of sec_1031 to the deemed exchange petitioner must establish that neither its deemed exchange of wesleyan station with treaty fields nor treaty fields’s deemed sale of that property had avoidance of federal_income_tax as one of its principal purposes see sec_1031 h conf rept is the report of the committee of conference the conference_report that accompanied h_r 101st cong 1st sess which as enacted became the omnibus budget reconciliation act of obra publaw_101_239 103_stat_2106 obra sec_7601 103_stat_2370 added sec_1031 with respect to that addition the conference_report states the senate amendment is the same as the house bill except that the committee on finance report provides that the non-tax avoidance exception generally will apply to transactions involving certain exchanges of undivided interests dispositions in nonrecognition transactions and transactions that do not involved sic the shifting of basis between properties h conf rept supra pincite the conference_report further states that with respect to the addition of sec_1031 the conference agreement follows the senate amendment id if treaty fields had received wesleyan station from petitioner in exchange for the barnes noble corner treaty fields’s adjusted_basis of dollar_figure in the barnes noble corner would have shifted to wesleyan station which in petitioner’s hands had a basis of only around dollar_figure because of that step-up_in_basis treaty fields would have realized a gain on the sale of wesleyan station approximately dollar_figure million less than petitioner would have realized had it forgone an exchange with treaty fields and sold wesleyan station itself while the conference_report identifies transactions not involving basis shifting as transactions generally lacking federal_income_tax avoidance as a principal purpose a fair inference to be drawn from the report is that federal_income_tax avoidance generally is a principal purpose of transactions involving basis shifting indeed petitioner appears to concede the point i f all other factors were equal a basis differential may supply the principal purpose of tax_avoidance petitioner adds it is equally true however that the tax impact of a basis differential may be overridden and reversed by more important tax considerations such as rate differentials lost elections and the like--not to mention non-tax considerations petitioner lists five monumental tax factors that it argues override the basis differential that it concedes existed here i the immediate tax on treaty fields’ sale of the barnes noble corner ii the immediate tax to petitioner on the outstanding installment note from treaty fields from the earlier sale of the barnes noble corner to treaty fields iii the decrease in depreciation on the barnes noble corner iv the tax on petitioner rather than the tax_rate treaty fields’ partners would have had on the future sale of the barnes noble corner and v the sacrifice of the sec_754 election for charles jones upon his death which would entirely eliminate percent of the gain from the future sale of the barnes noble corner to a third party if treaty fields had retained ownership although there may be situations in which a taxpayer can overcome the negative inference to be drawn from basis shifting and a cash_out this is not one of them our reaction to petitioner’s five monumental tax factors is as follows first indeed there was an immediate tax on treaty fields’s sale of the barnes noble corner but that tax was approximately equal to the tax it would have paid had it first exchanged the barnes noble corner for wesleyan station and then sold wesleyan station second while treaty fields’s sale of the barnes noble corner resulted in the acceleration of dollar_figure in installment income to petitioner the result was not the addition of some new tax burden but merely the acceleration of a deferred tax burden equivalent in consequence to the early call of a loan petitioner has failed to quantify the associated cost which surely was much less than dollar_figure third petitioner’s adjusted_basis in wesleyan station shifted to the barnes noble corner and therefore it gave up no depreciable basis treaty fields’s adjusted_basis in the barnes noble corner offset the amount it realized on the sale of that property to security bank the proceeds of the sale perhaps reduced by a distribution to treaty fields’s members to pay tax were available for reinvestment in new depreciable_property fourth petitioner focuses on the tax_rate differential between gain taxable to petitioner percent and gain taxable to treaty fields’s members percent treaty fields being a pass-through entity whose members individuals are taxed on capital_gains at rates not available to corporate taxpayers like petitioner petitioner ignores that if its exchange with security bank is recast as an exchange with treaty fields followed by treaty fields’s sale of wesleyan station the deemed exchange not only shifted treaty fields’s basis in the barnes noble corner to wesleyan station reducing the amount of gain deemed recognized by treaty fields but also subjected that gain to the 15-percent tax_rate on gain taxable to treaty fields’s members rather than the 34-percent tax_rate that petitioner would have incurred had it sold the property itself moreover petitioner’s supposition as to what tax petitioner might pay in the future on a supposed taxable sale of the barnes noble corner is too speculative for us to take into account as is petitioner’s fifth argument concerning a sec_754 election made following charles jones’s death we are not prepared to say that as a matter of law a finding of basis shifting precludes the absence of a principal purpose of tax_avoidance but in this case the immediate tax consequences resulting from petitioner’s deemed exchange with treaty fields included an approximately dollar_figure million reduction in taxable gain and the substitution of a 15-percent tax_rate for a 34-percent tax_rate the tax savings are plain and petitioner’s counterfactors are unconvincing or speculative petitioner has failed to convince us that tax_avoidance was not a principal purpose of the deemed exchange petitioner offers as a business reason for exchanging wesleyan station for the barnes noble corner that the exchange allowed petitioner to reunite ownership of the barnes noble corner with the rest of rivergate and yielded operating efficiencies and increased the overall value of the reunited property yet beyond self-serving testimony petitioner offers no evidence to support that claim we need not and do not accept that testimony see 121_tc_308 this court is not bound to accept a taxpayer's self-serving unverified and undocumented testimony moreover even had petitioner shown a legitimate business_purpose for the acquisition of the barnes noble corner that would not necessarily preclude a finding that either the deemed exchange of wesleyan station for the barnes noble corner or treaty fields’s deemed sale of wesleyan station had as a principal purpose the avoidance of federal_income_tax see sec_1031 c teruya bros distinguished petitioner argues that there is a critical difference between the transaction at bar and the transaction in 124_tc_45 petitioner did not structure the wesleyan station exchange with the intention of avoiding the purposes of sub sec_1031 petitioner argues that there was no prearranged plan for security bank to acquire the barnes noble corner and to exchange it with petitioner petitioner affirmatively planned all along to swap wesleyan station through a qualified_intermediary for new replacement_property owned by a completely unrelated third party apparently petitioner seeks to rely on a negative inference to be drawn from an example in the legislative_history of sec_1031 h rept is the report of the committee on the budget4 that accompanied h_r 101st cong 1st sess which as enacted became obra as stated obra sec_7601 added sec_1031 with respect to that addition the report provides the following example of a transaction that would violate sec_1031 i f a taxpayer pursuant to a prearranged plan transfers property to an unrelated party who then exchanges the property with a party related to the taxpayer within year sec_4 including as tit xi of the report from the committee on ways and means an explanation of the revenue provisions of the accompanying bill which among other things added sec_1031 of the previous transfer in a transaction otherwise qualifying under sec_1031 the related_party will not be entitled to nonrecognition treatment under sec_1031 h rept supra pincite petitioner seems to believe that the presence or absence of a prearranged plan is dispositive of a violation of sec_1031 petitioner insists that it unlike the taxpayer in teruya bros had no prearranged plan to use property from a related_person to complete a like-kind_exchange although we set forth the above example in teruya bros and although the taxpayer in that case did have a prearranged plan we did not make much of that fact indeed outside of the example we did not even use the phrase see teruya bros ltd subs v commissioner supra the example therefore is just that one of many transactions that will fall afoul of sec_1031 as stated supra in section ii e b of this report in considering whether petitioner’s actual exchange with security bank was part of a transaction or series of transactions structured to avoid the purposes of sec_1031 we must determine whether with respect to a hypothetical direct exchange of properties between petitioner and treaty fields followed by a hypothetical sale by treaty fields of the property received in 124_tc_45 we described the example as highly elliptical a commentator has said of it because of the way this example is drafted it appears not to make the point for which it is offered mandarino reconciling rulings on related_party like- kind exchanges real_estate taxn petitioner has shown the absence of a principal purpose of federal_income_tax avoidance even if petitioner convinced us that the actual exchange was not prearranged which it has not6 we would still need to determine the application to the hypothetical facts of the non-tax-avoidance exception of sec_1031 d conclusion petitioner has failed to prove that neither its deemed exchange of wesleyan station with treaty fields for the barnes noble corner nor treaty fields’s deemed sale of wesleyan station thereafter had as one of its principal purposes the avoidance of federal_income_tax while the uncontradicted testimony of petitioner’s witnesses is that at least initially petitioner planned to swap wesleyan station for property from an unrelated_person petitioner had turned its attention exclusively to the barnes noble corner by date the day it engaged security bank as qualified_intermediary and day before security bank sold wesleyan station on petitioner’s behalf indeed petitioner’s president dwight jones testified that the sec_1031 deadline of days after the transfer of relinquished_property to identify replacement_property is so short a period to negotiate price and to do due diligence that to identify and designate replacement_property within that period is just about impossible moreover on date days after petitioner relinquished wesleyan station it agreed to purchase the barnes noble corner from treaty fields taking into account dwight jones’s testimony about the time constraints imposed by sec_1031 that indicates to us that petitioner had sometime before that date identified the barnes noble corner as the replacement_property for wesleyan station we believe that on date the day security bank sold wesleyan station for petitioner petitioner had a prearranged plan for the barnes noble corner to be received in exchange and we so find conclusion the end result of petitioner’s exchange of wesleyan station with security bank for the barnes noble corner is the same as if petitioner had made an exchange of wesleyan station with treaty fields followed by treaty fields’s sale of wesleyan station petitioner has failed to show that the deemed transaction lacked as a principal purpose the avoidance of federal_income_tax therefore the actual exchange is part of a transaction structured to avoid the purposes of sec_1031 and under sec_1031 the nonrecognition provisions of sec_1031 do not apply to that exchange f conclusion we sustain the deficiency in tax respondent determined iii sec_6662 accuracy-related_penalty a applicable law sec_6662 provides for an accuracy-related_penalty equal to percent of the portion of any underpayment_of_tax attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence any substantial_understatement_of_income_tax or any substantial_valuation_misstatement see sec_6662 - although the notice states that respondent bases his imposition of a penalty of dollar_figure on one or more of those three grounds on brief he relies on only the first two of those grounds negligence and substantial_understatement_of_income_tax negligence has been defined as lack of due care or failure to do what a reasonably prudent person would do under like circumstances see eg 98_tc_695 it also includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs for corporations such as petitioner a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for that portion and the taxpayer acted in good_faith with respect to that portion further the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs see also sec_1_6664-4 income_tax regs reliance on opinion or advice b analysis there was a substantial_understatement of petitioner’s taxable_year income_tax within the meaning of sec_6662 mr pippin prepared petitioner’s form_1120 including the attached form_8824 which reported the exchange of wesleyan station for the barnes noble corner as a like-kind_exchange mr pippin is a c p a and a member of the largest accounting firm in the macon area and he and his firm have more experience representing real_estate developers than anyone else in macon dwight jones petitioner’s president had relied on mr pippin and his firm for tax_advice for many years dwight jones had great confidence in him and relied on him to prepare properly petitioner’s tax returns mr pippin was aware of all facts relevant to the exchange of wesleyan station for the barnes noble corner he was required to interpret sec_1031 in preparing petitioner’s return as our exposition of that section in 124_tc_45 and this report show that provision is not without its interpretative difficulties when petitioner filed its form_1120 we had not yet decided teruya bros granted respondent had issued a revenue_ruling revrul_2002_83 2002_2_cb_927 presaging the result in that case but we do not think that the ruling left the result free from doubt or that given the facts before him mr pippin made unreasonable legal assumptions we conclude that with respect to petitioner’s underpayment in tax attributable to its failure to report the gain it recognized on the exchange of wesleyan station for the barnes noble corner petitioner in relying on mr pippin to prepare properly its return had reasonable_cause for the underpayment and acted in good_faith and we so find c conclusion petitioner is not liable for the sec_6662 penalty respondent determined an appropriate decision will be entered for respondent
